DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/28/2021 has been entered.  Claims 1-2 and 4-24 remain pending in the present application with claims 8-9 and 15-24 withdrawn as being non-elected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia US 2018/0231174 (hereinafter Kulesia) in view of Wood US 2017/0293206 (hereinafter Wood).
Re. Cl. 1, Kulesia discloses: A target stand (Fig. 1), comprising: a base (101, Fig. 1); a vertical beam (103, Fig. 1) extending upwardly from the base (see Fig. 1); a crossbeam (105, Fig. 1); a locking and rotation assembly (108-109, Fig. 1) having a first portion engaged for vertical movement with the vertical beam (see Fig. 2, vertical directional arrows) and a second portion attached to the crossbeam (see Fig. 2); the first portion attached to the second portion (see Fig. 8); wherein the crossbeam is configured to be disposed in a first locked horizontal position using the locking and rotation assembly (see Fig. 5I or 5J); and wherein the crossbeam is rotatable to move into a first non-horizontal position (see Fig. 5a-c); the second portion (803, Fig. 9) of the locking and rotation assembly includes a first locking pin (806, Fig. 8) which extends (see Fig. 5I-J; Paragraph 0048, Lines 7-13); and wherein a threaded locking knob (809, Fig. 9) is threaded into the first portion of the locking and rotation assembly to tightly secure the first and second portions of the locking and rotation assembly together (Paragraph 0038, Lines 8-11).
Re. Cl. 2, Kulesia discloses: the crossbeam is rotatable into a vertical position (see Fig. 5a-c).
Re. Cl. 4, Kulesia discloses: the first locking pin is spring-loaded (807, Fig. 8), and removable from the first aperture in the first portion of the locking and rotation assembly to allow for rotation of the crossbeam into the first non-horizontal position (see Fig. 5I-J; Paragraph 0048, Lines 24-31).
Re. Cl. 14, Kulesia discloses: the first locking pin extends into a second aperture in the first portion of the locking and rotation assembly when the crossbeam is in the first non-horizontal position (see Fig. 5A-C and Paragraph 0048, Lines 7-13)..
Re. Cl. 1, Kulesia discloses that the threaded locking knob (809) functions to not only lock the rotational position of the locking and rotation assembly (see Paragraph 0038, Lines 8-11) but also functions as the rotation center of the assembly (see Paragraph 0037 Lines 4-7).  Therefore, Kulesia does not disclose that the first portion is attached to the second portion with a passive pivot bolt and the crossbeam is rotatably about the pivot bolt to move to the first non-horizontal position.  Wood discloses an alternate locking and rotation assembly (Fig. 4, between 32 and 34).  Re. Cl. 1, Wood discloses a first portion (34, Fig. 5) attached to a second portion (32, Fig. 5) with a passive bolt (see Fig. 6, fastener shown connecting 40 and 34, not 54 or 66) and the first portion is rotatably about the pivot bolt to move to the first non-horizontal position (see Fig. 4-6).  Wood further discloses a threaded locking knob (50, Fig. 5-6) which is used to tightly secure the first and second portions together, which is a separate structure from the pivot bolt (see Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kulesia device to have the pivot bolt as a separate entity from the locking knob as disclosed by Wood to provide another means of connection between the two portions of the locking and rotation assembly.  Wood’s structure include three means of interaction between the two plates (see the pivot bolt shown in Fig. 6, the locking member 50, and the pin 66).  Since Kulesia’s device only includes two means of interaction (see 809 and 806, Fig. 9), the increased number of fasteners would provide a more secure connection that would be further resistant to failing due to the increased number of fasteners.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia in view of Wood as applied to claims 1-2, 4 and 14, and in further view of Sheng US 5620272 (hereinafter Sheng).
Re. Cls. 5-7, Kulesia discloses apertures located in the plate (811) that receive the locking pin (806; Paragraph 0048, Lines 7-13), a second aperture and a third aperture (Paragraph 0048, Lines 7-20; by having the openings being in a series spaced apart by 45 degrees as disclosed and the views shown in Figs. 5a-j, there are at least three openings which the pin 806 registers) but does not disclose a curved groove is positioned in the first portion of the locking and rotation assembly; and wherein an end of the first locking pin rides in the curved groove as the crossbeam is rotated toward the first non-horizontal position (Cl. 5), the second aperture is positioned in the curved groove into which the first locking pin can extend to lock the crossbeam into the first non-horizontal position (Cl. 6) or the third aperture is positioned in the curved groove into which the first locking pin can extend to lock the crossbeam in a second non-horizontal position (Cl. 7). Sheng discloses a rotatable joint (Fig. 1, between 11 and 11’) which includes a curved groove (12, Fig. 1) positioned in the first (11, Fig. 1); and wherein an end of the first locking pin (5, Fig. 1) rides in the curved groove as the crossbeam (12’ Fig. 1) is rotated toward the first non-horizontal position (see Fig. 3a-b, the pin rides or is rotated within 12 to be located in different 120s); the second aperture is positioned in the curved groove into which the first locking pin can extend to lock the crossbeam into the first non-horizontal position (see 120s, Fig. 1); the third aperture is positioned in the curved groove into which the first locking pin can extend to lock the crossbeam in a second non-horizontal position (see 120s, Fig. 1; there are more than three apertures 120 to enable the joint to be located in different relative positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Kulesia to include the groove and aperture configuration of Sheng since it has been held to be obvious to replace one known element with another known element to obtain a predictable result.  In this instance, both Kulesia and Sheng disclose known means of rotatably securing part together in a joint and the proposed replacement would achieve the predictable result of enabling rotational fixing between the parts of the joint. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia in view of Wood as applied to claims 1-2, 4 and 14, and in further view of Kuo US 5904637 (hereinafter Kuo).
Re. Cls. 10-11, Kulesia does not disclose a lock assembly is positioned on the base that includes a crossbeam stow bracket and a second locking pin extending through the crossbeam stow bracket, and wherein the second locking pin is extendable (Fig. 1) which includes a crossbeam (13, Fig. 1) secured to a vertical beam (3, Fig. 1); wherein the crossbeam is rotatably secured to the vertical beam between a horizontal position (see Fig. 1) and a vertical storage position (see Fig. 5).  Re. Cls. 10-11, Kuo discloses a lock assembly (31, 311 and 61, Fig. 3 and 5) is positioned on the base that includes a crossbeam stow bracket (31, Fig. 1) and a second locking pin (61, Fig. 5) extending through the crossbeam stow bracket (see Fig. 5), and wherein the second locking pin is extendable into the crossbeam to lock the crossbeam in the first non-horizontal position (see Fig. 5, extends into 132 of crossbeam 13) and the crossbeam is vertical when locked in the first non-horizontal position (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kulesia device to include the locking assembly of Kuo since Kuo states that such a modification enables the user to secure the device in a collapsed position (Col. 1, Lines 30-34). Re. Cl. 10 and the limitation “positioned on the base” it is the Examiner’s position that the proposed modification would result in the lock assembly of Kuo to be located on the base of Kulesia since Kuo illustrates that stow bracket on the vertical beam and the vertical beam of Kulesia is located on the base.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia in view of Wood as applied to claims 1-2, 4 and 14, and in further view of Leikert US 2018/0188022 (hereinafter Leikert).
(Fig. 1 and 20) which includes a focused light beam aligner (125, Fig. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kulesia device to include the focused light beam aligner of Leikert since Leikert states that such a modification would be configured to position the base plate at a predetermined location on a surface (Paragraph 0042, Lines 1-5).
Re. Cl. 13, the combination of Kulesia in view of Leikert does not explicitly disclose that the focused light beam aligner is removably secured to the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the focus light beam aligner to be removable or separable from the base, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corbo US 2018/0352955 discloses another locking and rotation assembly which includes a passive bolt, a locking pin and a threaded locking knob which is pertinent to Applicant’s amended claims discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632